Citation Nr: 0031119	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  97-09 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for residuals of a right 
hand injury.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant had verified active military service from 
October 29, 1945 to January 2, 1947.

This appeal to the Board of Veterans' Appeals (Board) is 
taken from a September 1996 rating decision of a regional 
office (RO) of the Department of Veterans Affairs (VA).  The 
RO denied service connection for residuals of injury of the 
right hand.  This appeal ensued.

A hearing was held before an RO hearing officer in February 
1997.  A transcript of the hearing is of record.


REMAND

Service medical records disclose that the veteran was 
admitted to hospitalization on January 30, 1944 after being 
in a fight when he sustained a mild lacerated wound of the 
dorsum of the right hand over the second metacarpal.  It was 
indicated that the laceration involved the right index finger 
(second digit) about the knuckle; there was evidence of 
involvement of the extensor tendon of the index finger.  The 
wound was sutured.  He was returned to duty on February 5, 
1944.  A July 18, 1946 treatment entry shows that the veteran 
had dislocated the right little finger (fifth digit).  X-ray 
examination of the hand was recommended, but if conducted, a 
report thereof is not of record.  When the veteran was 
examined in December 1946 for service separation, no defects 
of the hands or fingers were complained of or noted.

An application for nonservice-connected pension benefits was 
received from the veteran in December 1976.  In that 
application, the veteran reported the following dates of 
military service:  January 6, 1943 to October 28, 1945 and 
October 29, 1945 to January 2, 1947.  The earlier period of 
service has not been verified by the RO.  Where the issue 
before the Board involves primary service connection, as it 
does in this case, the Board cannot proceed with its review 
of the appeal without proper verification of periods of 
service.

A VA examination of the hands was performed in July 1996.  
There is no indication from the examination report that the 
physician had reviewed the veteran's claims file.  According 
to the veteran's history, he sustained injuries to his right 
hand during World War II.  He had sustained a laceration of 
the dorsal aspect of the second metacarpal, resulting in 
injury to the extensor tendon of the index finger.  
Subsequently, he served on a work detail, loading and 
unloading boxes.  A box fell on his right hand and he 
sustained a fracture involving what he believed to be the 4th 
and 5th metacarpals of the right hand.  

The impression was that the veteran had some traumatic 
arthritis involving the base of the fourth metacarpal.  The 
examiner's report relates findings with respect to physical 
and x-ray examination of the right hand.  However, based on 
those findings, the examiner provided an impression in which 
he referred to the veteran's "left" hand.  In view of the 
absence of claims file review and of conflicting statements 
by the VA examiner, the Board believes that report of the 
July 1996 VA examination is inadequate for adjudication 
purposes.  

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The RO should contact the National 
Personnel Records Center and request 
verification of the period of service 
from January 6, 1943 to October 28, 1945.  
In this regard, it should be noted that 
service medical records do reflect that 
the veteran was treated at service 
department facilities during the time 
period in question.  

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the etiology, nature and extent 
of all right hand pathology now present, 
including pathology of individual 
fingers.  Any indicated special studies 
should be performed and all clinical 
findings reported in detail.  The 
examiner should be mindful of which hand 
is being examined when reporting 
appropriate findings and should identify 
with particularity any fingers described.  
Specifically, the examiner must state 
whether it is at least as likely as not 
that any current pathology of the right 
hand is attributable to one or more right 
hand injuries in service.  The examiner 
must review the entire claims folder, 
including a copy of this remand, prior to 
the examination, and he/she should 
indicate in the report of examination 
that a review of the claims folder was 
accomplished.  

3.  Any other appropriate development 
indicated by the record to be in order 
pursuant to the provisions of the 
Veterans Claims Assistance Act of 2000, 
Public Law No. 106-475, 114 Stat. 2096 
(2000) should be undertaken by the RO.

4.  When the development requested above 
has been completed, the case should be 
further reviewed by the RO.  The RO must 
examine the claims folder and ensure that 
the foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, including if 
an examiner's report does not include an 
opinion requested, appropriate corrective 
action should be taken.  Then, if the 
benefit sought on appeal is not granted, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable time to reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until notified.  The purpose of 
this remand is to obtain clarifying information.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 4 -


